Opinion issued January 22, 2009












In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-08-00001-CR
____________

IN RE MELISSA ANN SKILLERN, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator, Melissa Ann Skillern, filed a petition for a writ of mandamus
complaining that the trial court judge (1) refused to act on her motion for recusal.
	We deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia (2) and Higley.

Do not publish.  TEX.R.APP.P.47.2(b).


1. 	Relator named The Honorable Judge J. W. Woods, Jr., sitting as
a visiting judge for the 400th District Court of Fort Bend County,
Texas, as respondent.
2. 	Justice Sam Nuchia, who retired from the First Court of Appeals
on January 1, 2009, continues to sit by assignment for the
disposition of this case, which was submitted on January 21,
2009.